Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, 17-20 rejected under 35 U.S.C. 101 because 
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human and the claim amendments merely narrow an already recited abstract idea in determining a matching event node. The added steps of: “performing word segmentation on the conversation content”; “determining one or more event nodes…”; “”taking the candidate matched event node as the event node matched…; and “selecting one of the candidate matched event nodes as the event node matched…” could be performed by a human by mentally dividing words at spaces or punctuation, matching the parsed words to written even graph, and making a mental evaluation and selection when the one or more parsed words match a node.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 8:
Step 1: Claim 8 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 8 recites an abstract idea of mental processes. In the claim, the functions of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human and the claim amendments merely narrow an already recited abstract idea in determining a matching event node; the added steps of: “performing word segmentation on the conversation content”; “determining one or more event nodes…”; “”taking the candidate matched event node as the event node matched…; and “selecting one of the candidate matched event nodes as the event node matched…” could be performed by a human by mentally dividing words at spaces or punctuation, matching the parsed words to written even graph, and making a mental evaluation and selection when the one or more parsed words match a node.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text. These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional elements of “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction” that are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 15:
Step 1: Claim 15 recites a non-transitory computer readable storage medium, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes. In the claim, the functions of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human and the claim amendments merely narrow an already recited abstract idea in determining a matching event node; the added steps of: “performing word segmentation on the conversation content”; “determining one or more event nodes…”; “”taking the candidate matched event node as the event node matched…; and “selecting one of the candidate matched event nodes as the event node matched…” could be performed by a human by mentally dividing words at spaces or punctuation, matching the parsed words to written even graph, and making a mental evaluation and selection when the one or more parsed words match a node.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text. These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a non-transitory computer readable storage medium” and “instructions” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a non-transitory computer readable storage medium” and “instructions” The “medium” and “instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of ““a non-transitory computer readable storage medium” and “instructions” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Response to Arguments
2.	Applicant’s arguments, filed 11/09/22, with respect to 35 U.S.C. 102 and 103 rejection have been fully considered and are persuasive.  The rejection of claims 1, 6, 8, 13, 15, 20 under 35 USC 102(a)(1) and the rejection of claims 7 and 14 under 35 USC 103 have been withdrawn.
Applicant's arguments with respect to the 35 U.S.C. 101 rejection(s) have been fully considered but they are not persuasive. The claim amendments merely narrow an already recited abstract idea in determining a matching event node.  The added steps could be performed by a human by mentally dividing words at spaces or punctuation, matching the parsed words to written even graph, and making a mental evaluation and selection when the one or more parsed words match a node.
Allowable Subject Matter
3.	Claims 1, 3-8, 10-15, 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra (2017/0214641) teaches attachment reply handling in  networked messaging systems.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652